DETAILED ACTION
This office action is in response to an application filed 7/5/2022 wherein claims 1-11 are pending and being examined. The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/14/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,854,248 in view of Chen et al. (US 2012/0269270) (hereinafter Chen). 

In regard to claim 1, 
Instant Application
US Patent No. 9,854,248
1. A method for decoding a video signal, the method comprising:
1. A method for decoding a video signal based on inter prediction, the method comprising:
determining a prediction mode for a current block as an inter prediction mode;
obtaining a residual block for a current block by decoding an input bitstream;
generating, based on the determination, a merge candidate list of the current block by using neighboring blocks spatially adjacent to the current block and neighboring blocks temporally adjacent to the current block, each of the neighboring blocks spatially adjacent to the current block and the neighboring blocks temporally adjacent to the current block having motion information;
generating a merge candidate list of the current block by using neighboring blocks adjacent to the current block, each of the neighboring blocks having motion information;
deriving, based on a merge index, motion information of a current block from the merge candidate list, the merge index specifying a merge candidate included in the merge candidate list;
deriving, based on a merge index, motion information of a current block from the merge candidate list, the merge index specifying a merge candidate included in the merge candidate list;
generating a prediction block for the current block based on the derived motion information;
generating a prediction block for the current block based on the derived motion information; and

reconstructing the current block by adding the residual block to the prediction block,
wherein the neighboring blocks temporally adjacent to the current block are derived based on a location of the current block, wherein the derived motion information includes prediction direction information and both of L0 motion information and L1 motion information,
wherein the derived motion information comprises prediction direction information and both of L0 motion information and L1 motion information,
wherein, when the prediction direction information of the current block indicates a bi-prediction and a size of the current block is smaller than a pre-determined size, the prediction direction information indicating the bi-prediction is changed to indicate a uni- prediction and the prediction block of the current block is generated by performing motion compensation based on only the L0 motion information among the L0 motion information and the L1 motion information, and
wherein, in response to the prediction direction information of the current block indicating a bi-prediction and a size of the current block being smaller than a pre-determined size, the prediction direction information indicating the bi-prediction is changed to indicate a uni-prediction and the prediction block of the current block is generated by performing motion compensation based on only the L0 motion information among the L0 motion information and the L1 motion information,
wherein, when the prediction direction information indicates the bi-prediction and the size of the current block is equal to or greater than the pre-determined size, the prediction direction information indicating the bi-prediction is not changed to indicate the uni-prediction and the prediction block of the current block is generated by performing the motion compensation based on both the L0 motion information and the L1 motion information.
wherein, in response to the prediction direction information indicating the bi-prediction and the size of the current block being equal to or greater than the pre-determined size, the prediction direction information indicating the bi-prediction is not changed to indicate the uni-prediction and the prediction block of the current block is generated by performing the motion compensation based on both the L0 motion information and the L1 motion information, and

wherein the pre-determined size is representative of one of 8×8, 16×16, or 32×32.


Although claim 1 of US Patent No. 9,854,248 does not disclose generating a merge candidate list in response to the mode being inter prediction and also does not disclose that the neighboring blocks will be spatially and temporally adjacent. However, Chen discloses, 
determining a prediction mode for a current block as an inter prediction mode [¶0065; Each slice of a picture may include slice syntax data that describes an encoding mode for the respective slice. ¶0105; motion compensation unit 82 uses some of the received syntax elements to determine a prediction mode (e.g., intra- or inter-prediction) used to code the video blocks of the video slice, an inter-prediction slice type (e.g., B slice, P slice, or GPB slice), construction information for one or more of the reference picture lists for the slice, motion vectors for each inter-encoded video block of the slice, inter-prediction status for each inter-coded video block of the slice, and other information to decode the video blocks in the current video slice];
generating, based on the determination [¶0131; video encoder 20 may indicate that inter prediction parameters for block 100 are inferred from a motion vector predictor candidate by setting merge_flag [x0] [y0]], a merge candidate list of the current block by using neighboring blocks adjacent to the current block [¶0132; video encoder 20 may provide an index identifying the merging candidate from which block 100 inherits its motion vector. For example, merge_idx [x0] [y0] may specify the merging candidate index, which identifies a picture in merging candidate list and where x0, y0 specifies the location (x0, y0) of the top-left luma sample of the prediction block relative to the top-left luma sample of the picture (or slice). ¶0086; with respect to merge mode, a current video block inherits the motion information from another known (or knowable) video block. Motion vector prediction unit 43 may build a merge mode candidate list that includes several neighboring blocks in spatial and/or temporal directions as candidates for merge mode]. by using neighboring blocks spatially adjacent to the current block and neighboring blocks temporally adjacent to the current block [¶0028; motion vector can be spatially or temporally predicted. A spatially predicted motion vector is associated with available spatial blocks (a block of the same time instance). A temporally predicted motion vector is associated with available temporal blocks (a block of a different time instance). ¶0084; motion vector prediction unit 43 may build a motion vector predictor candidate list that includes several neighboring blocks in spatial and/or temporal directions as candidates for MVP. ¶0088; current block may be located in the same picture as the candidate block (e.g., spatially neighbor the candidate block), or may be located in another picture within the same view as the candidate block], each of the neighboring blocks spatially adjacent to the current block and the neighboring blocks temporally adjacent to the current block having motion information [¶0084; motion vector prediction unit 43 may build a motion vector predictor candidate list that includes several neighboring blocks in spatial and/or temporal directions as candidates for MVP. ¶0153; candidate block 122 spatially neighbors current block 126 in view component two (view_id 2). Candidate block 122 is inter predicted and includes motion vector 120. ¶0196; temporal motion vector 180 (mv) from a temporal motion vector predictor candidate block 182];
wherein the neighboring blocks temporally adjacent to the current block are derived based on a location of the current block [¶0088-¶0089; identify a temporal motion vector predictor candidate in a first view that refers to a block in a picture at another temporal location of the first view. According to aspects of this disclosure, motion vector prediction unit 43 may use the identified temporal motion vector predictor candidate to predict a motion vector associated with a current block in a second, different view. The candidate block (which includes the motion vector predictor candidate) and the current block may be co-located. ¶0153; candidate block 122 spatially neighbors current block 126 in view component two (view_id 2). Candidate block 122 is inter predicted and includes motion vector 120 that refers (or “points”) to a predictive block in view component zero (view_id 0)],
Specifically, as disclosed by Chen, generating merge candidates via a merge candidate list can be done in response to determining an inter-prediction mode for the current block. Chen additionally discloses that candidate blocks may be spatial neighbors located spatially adjacent to the block in the same picture or temporal neighbors located temporally adjacent to the current block. It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine claim 1 of US Patent No. 9,854,248 with the generating merge candidates in response to inter-prediction mode and use of both spatial and temporal candidates as disclosed by Chen in order to effectively signal when inter-prediction blocks should inherit neighboring block motion information, thereby improving coding efficiency,  and consider both temporal and spatial neighbors in order to find the best predictor for a current block [Chen ¶0029-¶0030, ¶0106-¶0107, ¶0127-¶0141, ¶0084-¶0089, ¶0108-¶0123]. 
For these reasons, claim 1 of the instant invention is rendered obvious by the combination of claim 1 of US Patent No. 9,854,248 and Chen and is rejected under non-statutory double patenting.

In regard to claims 2-5, these claims are rejected as being dependent upon a previously rejected claim and claiming overlapping subject matter as the various dependents of US Patent No. 9,854,248.

In regard to claim 6, this claim is drawn to an encoding method performing an encoding process corresponding to the decoding method of claim 1 wherein as encoding and decoding methods are well known reciprocal processes, and claim 6 contains no limitations that differentiate from those of claim 1, claim 6 is rejected for the same reasons noted in the rejection of claim 1. 

In regard to claims 7-10, these claims are rejected as being dependent upon a previously rejected claim and claiming overlapping subject matter as the various dependents of US Patent No. 9,854,248.

In regard to claim 11, this claim is drawn to a non-transitory computer-readable medium storing a bitstream that performs the decoding method of claim 1 and is therefore rejected for the same reasons noted in the rejection of claim 1. 

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,085,031 in view of Chen et al. (US 2012/0269270) (hereinafter Chen). 

In regard to claim 1, 
Instant Application
US Patent No. 10,085,031
1. A method for decoding a video signal, the method comprising:
1. A method for decoding a video signal based on inter prediction, the method comprising:
determining a prediction mode for a current block as an inter prediction mode;

generating, based on the determination, a merge candidate list of the current block by using neighboring blocks spatially adjacent to the current block and neighboring blocks temporally adjacent to the current block, each of the neighboring blocks spatially adjacent to the current block and the neighboring blocks temporally adjacent to the current block having motion information;
generating a merge candidate list of a current block by using neighboring blocks adjacent to the current block, each of the neighboring blocks comprising motion information;
deriving, based on a merge index, motion information of a current block from the merge candidate list, the merge index specifying a merge candidate included in the merge candidate list;
deriving, based on a merge index, motion information of a current block from the merge candidate list, the merge index specifying a merge candidate comprised in the merge candidate list;
generating a prediction block for the current block based on the derived motion information;
generating a prediction block for the current block based on the derived motion information;

obtaining a residual block for the current block by decoding an input bitstream;

generating a reconstruction block for the current block by adding the residual block to the prediction block; and

applying a, deblocking filter on the reconstruction block,
wherein the neighboring blocks temporally adjacent to the current block are derived based on a location of the current block, wherein the derived motion information includes prediction direction information and both of L0 motion information and L1 motion information,
wherein the derived motion information comprises prediction direction information and both of L0 motion information and L1 motion information,
wherein, when the prediction direction information of the current block indicates a bi-prediction and a size of the current block is smaller than a pre-determined size, the prediction direction information indicating the bi-prediction is changed to indicate a uni-prediction and the prediction block of the current block is generated by performing motion compensation based on only the L0 motion information among the L0 motion information and the L1 motion information,
wherein, in response to the prediction direction information of the current block indicating a bi-prediction and a size of the current block being smaller than a pre-determined size, the prediction direction information indicating the bi-prediction is changed to indicate a uni-prediction and the prediction block of the current block is generated by performing motion compensation based on only the L0 motion information among the L0 motion information and the L1 motion information,
wherein, when the prediction direction information indicates the bi-prediction and the size of the current block is equal to or greater than the pre-determined size, the prediction direction information indicating the bi-prediction is not changed to indicate the uni-prediction and the prediction block of the current block is generated by performing the motion compensation based on both the L0 motion information and the L1 motion information.
wherein, in response to the prediction direction information indicating the bi-prediction and the size of the current block being equal to or greater than the pre-determined size, the prediction direction information indicating the bi-prediction is not changed to indicate the uni-prediction and the prediction block of the current block is generated by performing the motion compensation based on both the L0 motion information and the L1 motion information, and

wherein the pre-determined size is representative of one of 8×8, 16×16, or 32×32.


Although claim 1 of US Patent No. 10,085,031 does not disclose generating a merge candidate list in response to the mode being inter prediction and also does not disclose that the neighboring blocks will be spatially and temporally adjacent. However, Chen discloses, 
determining a prediction mode for a current block as an inter prediction mode [¶0065; Each slice of a picture may include slice syntax data that describes an encoding mode for the respective slice. ¶0105; motion compensation unit 82 uses some of the received syntax elements to determine a prediction mode (e.g., intra- or inter-prediction) used to code the video blocks of the video slice, an inter-prediction slice type (e.g., B slice, P slice, or GPB slice), construction information for one or more of the reference picture lists for the slice, motion vectors for each inter-encoded video block of the slice, inter-prediction status for each inter-coded video block of the slice, and other information to decode the video blocks in the current video slice];
generating, based on the determination [¶0131; video encoder 20 may indicate that inter prediction parameters for block 100 are inferred from a motion vector predictor candidate by setting merge_flag [x0] [y0]], a merge candidate list of the current block by using neighboring blocks adjacent to the current block [¶0132; video encoder 20 may provide an index identifying the merging candidate from which block 100 inherits its motion vector. For example, merge_idx [x0] [y0] may specify the merging candidate index, which identifies a picture in merging candidate list and where x0, y0 specifies the location (x0, y0) of the top-left luma sample of the prediction block relative to the top-left luma sample of the picture (or slice). ¶0086; with respect to merge mode, a current video block inherits the motion information from another known (or knowable) video block. Motion vector prediction unit 43 may build a merge mode candidate list that includes several neighboring blocks in spatial and/or temporal directions as candidates for merge mode]. by using neighboring blocks spatially adjacent to the current block and neighboring blocks temporally adjacent to the current block [¶0028; motion vector can be spatially or temporally predicted. A spatially predicted motion vector is associated with available spatial blocks (a block of the same time instance). A temporally predicted motion vector is associated with available temporal blocks (a block of a different time instance). ¶0084; motion vector prediction unit 43 may build a motion vector predictor candidate list that includes several neighboring blocks in spatial and/or temporal directions as candidates for MVP. ¶0088; current block may be located in the same picture as the candidate block (e.g., spatially neighbor the candidate block), or may be located in another picture within the same view as the candidate block], each of the neighboring blocks spatially adjacent to the current block and the neighboring blocks temporally adjacent to the current block having motion information [¶0084; motion vector prediction unit 43 may build a motion vector predictor candidate list that includes several neighboring blocks in spatial and/or temporal directions as candidates for MVP. ¶0153; candidate block 122 spatially neighbors current block 126 in view component two (view_id 2). Candidate block 122 is inter predicted and includes motion vector 120. ¶0196; temporal motion vector 180 (mv) from a temporal motion vector predictor candidate block 182];
wherein the neighboring blocks temporally adjacent to the current block are derived based on a location of the current block [¶0088-¶0089; identify a temporal motion vector predictor candidate in a first view that refers to a block in a picture at another temporal location of the first view. According to aspects of this disclosure, motion vector prediction unit 43 may use the identified temporal motion vector predictor candidate to predict a motion vector associated with a current block in a second, different view. The candidate block (which includes the motion vector predictor candidate) and the current block may be co-located. ¶0153; candidate block 122 spatially neighbors current block 126 in view component two (view_id 2). Candidate block 122 is inter predicted and includes motion vector 120 that refers (or “points”) to a predictive block in view component zero (view_id 0)],
Specifically, as disclosed by Chen, generating merge candidates via a merge candidate list can be done in response to determining an inter-prediction mode for the current block. Chen additionally discloses that candidate blocks may be spatial neighbors located spatially adjacent to the block in the same picture or temporal neighbors located temporally adjacent to the current block. It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine claim 1 of US Patent No. 10,085,031 with the generating merge candidates in response to inter-prediction mode and use of both spatial and temporal candidates as disclosed by Chen in order to effectively signal when inter-prediction blocks should inherit neighboring block motion information, thereby improving coding efficiency,  and consider both temporal and spatial neighbors in order to find the best predictor for a current block [Chen ¶0029-¶0030, ¶0106-¶0107, ¶0127-¶0141, ¶0084-¶0089, ¶0108-¶0123]. 
For these reasons, claim 1 of the instant invention is rendered obvious by the combination of claim 1 of US Patent No. 10,085,031 and Chen and is rejected under non-statutory double patenting.

In regard to claims 2-5, these claims are rejected as being dependent upon a previously rejected claim and claiming overlapping subject matter as the various dependents of US Patent No. 10,085,031.

In regard to claim 6, this claim is drawn to an encoding method performing an encoding process corresponding to the decoding method of claim 1 wherein as encoding and decoding methods are well known reciprocal processes, and claim 6 contains no limitations that differentiate from those of claim 1, claim 6 is rejected for the same reasons noted in the rejection of claim 1. 

In regard to claims 7-10, these claims are rejected as being dependent upon a previously rejected claim and claiming overlapping subject matter as the various dependents of US Patent No. 10,085,031.

In regard to claim 11, this claim is drawn to a non-transitory computer-readable medium storing a bitstream that performs the decoding method of claim 1 and is therefore rejected for the same reasons noted in the rejection of claim 1. 

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,536,704 in view of Chen et al. (US 2012/0269270) (hereinafter Chen). 

In regard to claim 1, 
Instant Application
US Patent No. 10,536,704
1. A method for decoding a video signal, the method comprising:
1. A method for decoding a video signal, the method comprising:
determining a prediction mode for a current block as an inter prediction mode;

generating, based on the determination, a merge candidate list of the current block by using neighboring blocks spatially adjacent to the current block and neighboring blocks temporally adjacent to the current block, each of the neighboring blocks spatially adjacent to the current block and the neighboring blocks temporally adjacent to the current block having motion information;
generating a merge candidate list of the current block by using neighboring blocks adjacent to the current block, each of the neighboring blocks having motion information;
deriving, based on a merge index, motion information of a current block from the merge candidate list, the merge index specifying a merge candidate included in the merge candidate list;
deriving, based on a merge index, motion information of a current block from the merge candidate list, the merge index specifying a merge candidate included in the merge candidate list;
generating a prediction block for the current block based on the derived motion information;
generating a prediction block for the current block based on the derived motion information;

obtaining a residual block for the current block by decoding an input bitstream;

generating a reconstruction block for the current block by adding the residual block to the prediction block; and

applying in-loop filter on the reconstruction block, wherein the in-loop filter is at least one of a deblocking filter and an SAO (Sample Adaptive Offset) filter,
wherein the neighboring blocks temporally adjacent to the current block are derived based on a location of the current block, wherein the derived motion information includes prediction direction information and both of L0 motion information and L1 motion information,
wherein the derived motion information includes prediction direction information and both of L0 motion information and L1 motion information,,
wherein, when the prediction direction information of the current block indicates a bi-prediction and a size of the current block is smaller than a pre-determined size, the prediction direction information indicating the bi-prediction is changed to indicate a uni-prediction and the prediction block of the current block is generated by performing motion compensation based on only the L0 motion information among the L0 motion information and the L1 motion information,
wherein, when the prediction direction information of the current block indicates a bi-prediction and a size of the current block is smaller than a pre-determined size, the prediction direction information indicating the bi-prediction is changed to indicate a uni-prediction and the prediction block of the current block is generated by performing motion compensation based on only the L0 motion information among the L0 motion information and the L1 motion information,,
wherein, when the prediction direction information indicates the bi-prediction and the size of the current block is equal to or greater than the pre-determined size, the prediction direction information indicating the bi-prediction is not changed to indicate the uni-prediction and the prediction block of the current block is generated by performing the motion compensation based on both the L0 motion information and the L1 motion information.
wherein, when the prediction direction information indicates the bi-prediction and the size of the current block is equal to or greater than the pre-determined size, the prediction direction information indicating the bi-prediction is not changed to indicate the uni-prediction and the prediction block of the current block is generated by performing the motion compensation based on both the L0 motion information and the L1 motion information, and

wherein the pre-determined size is representative of one of 8×8, 16×16, or 32×32.


Although claim 1 of US Patent No. 10,536,704 does not disclose generating a merge candidate list in response to the mode being inter prediction and also does not disclose that the neighboring blocks will be spatially and temporally adjacent. However, Chen discloses, 
determining a prediction mode for a current block as an inter prediction mode [¶0065; Each slice of a picture may include slice syntax data that describes an encoding mode for the respective slice. ¶0105; motion compensation unit 82 uses some of the received syntax elements to determine a prediction mode (e.g., intra- or inter-prediction) used to code the video blocks of the video slice, an inter-prediction slice type (e.g., B slice, P slice, or GPB slice), construction information for one or more of the reference picture lists for the slice, motion vectors for each inter-encoded video block of the slice, inter-prediction status for each inter-coded video block of the slice, and other information to decode the video blocks in the current video slice];
generating, based on the determination [¶0131; video encoder 20 may indicate that inter prediction parameters for block 100 are inferred from a motion vector predictor candidate by setting merge_flag [x0] [y0]], a merge candidate list of the current block by using neighboring blocks adjacent to the current block [¶0132; video encoder 20 may provide an index identifying the merging candidate from which block 100 inherits its motion vector. For example, merge_idx [x0] [y0] may specify the merging candidate index, which identifies a picture in merging candidate list and where x0, y0 specifies the location (x0, y0) of the top-left luma sample of the prediction block relative to the top-left luma sample of the picture (or slice). ¶0086; with respect to merge mode, a current video block inherits the motion information from another known (or knowable) video block. Motion vector prediction unit 43 may build a merge mode candidate list that includes several neighboring blocks in spatial and/or temporal directions as candidates for merge mode]. by using neighboring blocks spatially adjacent to the current block and neighboring blocks temporally adjacent to the current block [¶0028; motion vector can be spatially or temporally predicted. A spatially predicted motion vector is associated with available spatial blocks (a block of the same time instance). A temporally predicted motion vector is associated with available temporal blocks (a block of a different time instance). ¶0084; motion vector prediction unit 43 may build a motion vector predictor candidate list that includes several neighboring blocks in spatial and/or temporal directions as candidates for MVP. ¶0088; current block may be located in the same picture as the candidate block (e.g., spatially neighbor the candidate block), or may be located in another picture within the same view as the candidate block], each of the neighboring blocks spatially adjacent to the current block and the neighboring blocks temporally adjacent to the current block having motion information [¶0084; motion vector prediction unit 43 may build a motion vector predictor candidate list that includes several neighboring blocks in spatial and/or temporal directions as candidates for MVP. ¶0153; candidate block 122 spatially neighbors current block 126 in view component two (view_id 2). Candidate block 122 is inter predicted and includes motion vector 120. ¶0196; temporal motion vector 180 (mv) from a temporal motion vector predictor candidate block 182];
wherein the neighboring blocks temporally adjacent to the current block are derived based on a location of the current block [¶0088-¶0089; identify a temporal motion vector predictor candidate in a first view that refers to a block in a picture at another temporal location of the first view. According to aspects of this disclosure, motion vector prediction unit 43 may use the identified temporal motion vector predictor candidate to predict a motion vector associated with a current block in a second, different view. The candidate block (which includes the motion vector predictor candidate) and the current block may be co-located. ¶0153; candidate block 122 spatially neighbors current block 126 in view component two (view_id 2). Candidate block 122 is inter predicted and includes motion vector 120 that refers (or “points”) to a predictive block in view component zero (view_id 0)],
Specifically, as disclosed by Chen, generating merge candidates via a merge candidate list can be done in response to determining an inter-prediction mode for the current block. Chen additionally discloses that candidate blocks may be spatial neighbors located spatially adjacent to the block in the same picture or temporal neighbors located temporally adjacent to the current block. It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine claim 1 of US Patent No. 10,536,704 with the generating merge candidates in response to inter-prediction mode and use of both spatial and temporal candidates as disclosed by Chen in order to effectively signal when inter-prediction blocks should inherit neighboring block motion information, thereby improving coding efficiency,  and consider both temporal and spatial neighbors in order to find the best predictor for a current block [Chen ¶0029-¶0030, ¶0106-¶0107, ¶0127-¶0141, ¶0084-¶0089, ¶0108-¶0123]. 
For these reasons, claim 1 of the instant invention is rendered obvious by the combination of claim 1 of US Patent No. 10,536,704 and Chen and is rejected under non-statutory double patenting.

In regard to claims 2-5, these claims are rejected as being dependent upon a previously rejected claim and claiming overlapping subject matter as the various dependents of US Patent No. 10,536,704.

In regard to claim 6, this claim is drawn to an encoding method performing an encoding process corresponding to the decoding method of claim 1 wherein as encoding and decoding methods are well known reciprocal processes, and claim 6 contains no limitations that differentiate from those of claim 1, claim 6 is rejected for the same reasons noted in the rejection of claim 1. 

In regard to claims 7-10, these claims are rejected as being dependent upon a previously rejected claim and claiming overlapping subject matter as the various dependents of US Patent No. 10,536,704.

In regard to claim 11, this claim is drawn to a non-transitory computer-readable medium storing a bitstream that performs the decoding method of claim 1 and is therefore rejected for the same reasons noted in the rejection of claim 1. 

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,986,348 in view of Chen et al. (US 2012/0269270) (hereinafter Chen). 

In regard to claim 1, 
Instant Application
US Patent No. 10,986,348
1. A method for decoding a video signal, the method comprising:
1. A method for decoding a video signal, the method comprising:
determining a prediction mode for a current block as an inter prediction mode;
determining a prediction mode for a current block as an inter prediction mode;
generating, based on the determination, a merge candidate list of the current block by using neighboring blocks spatially adjacent to the current block and neighboring blocks temporally adjacent to the current block, each of the neighboring blocks spatially adjacent to the current block and the neighboring blocks temporally adjacent to the current block having motion information;
generating, based on the determination, a merge candidate list of the current block by using neighboring blocks adjacent to the current block, each of the neighboring blocks having motion information;
deriving, based on a merge index, motion information of a current block from the merge candidate list, the merge index specifying a merge candidate included in the merge candidate list;
deriving, based on a merge index, motion information of a current block from the merge candidate list, the merge index specifying a merge candidate included in the merge candidate list;
generating a prediction block for the current block based on the derived motion information;
generating a prediction block for the current block based on the derived motion information;

obtaining a residual block for the current block by decoding an input bitstream;

generating a reconstruction block for the current block by adding the residual block to the prediction block; and

applying in-loop filter on the reconstruction block, wherein the in-loop filter is at least one of a deblocking filter and an SAO (Sample Adaptive Offset) filter,
wherein the neighboring blocks temporally adjacent to the current block are derived based on a location of the current block, wherein the derived motion information includes prediction direction information and both of L0 motion information and L1 motion information,
wherein the derived motion information includes prediction direction information and both of L0 motion information and L1 motion information,,
wherein, when the prediction direction information of the current block indicates a bi-prediction and a size of the current block is smaller than a pre-determined size, the prediction direction information indicating the bi-prediction is changed to indicate a uni-prediction and the prediction block of the current block is generated by performing motion compensation based on only the L0 motion information among the L0 motion information and the L1 motion information,
wherein, when the prediction direction information of the current block indicates a bi-prediction and a size of the current block is smaller than a pre-determined size, the prediction direction information indicating the bi-prediction is changed to indicate a uni-prediction and the prediction block of the current block is generated by performing motion compensation based on only the L0 motion information among the L0 motion information and the L1 motion information,,
wherein, when the prediction direction information indicates the bi-prediction and the size of the current block is equal to or greater than the pre-determined size, the prediction direction information indicating the bi-prediction is not changed to indicate the uni-prediction and the prediction block of the current block is generated by performing the motion compensation based on both the L0 motion information and the L1 motion information.
wherein, when the prediction direction information indicates the bi-prediction and the size of the current block is equal to or greater than the pre-determined size, the prediction direction information indicating the bi-prediction is not changed to indicate the uni-prediction and the prediction block of the current block is generated by performing the motion compensation based on both the L0 motion information and the L1 motion information, and

wherein the pre-determined size is representative of one of 8×8, 16×16, or 32×32.


Although claim 1 of US Patent No. 10,986,348 does not disclose that the neighboring blocks will be spatially and temporally adjacent. However, Chen discloses, 
generating, based on the determination [¶0131; video encoder 20 may indicate that inter prediction parameters for block 100 are inferred from a motion vector predictor candidate by setting merge_flag [x0] [y0]], a merge candidate list of the current block by using neighboring blocks adjacent to the current block [¶0132; video encoder 20 may provide an index identifying the merging candidate from which block 100 inherits its motion vector. For example, merge_idx [x0] [y0] may specify the merging candidate index, which identifies a picture in merging candidate list and where x0, y0 specifies the location (x0, y0) of the top-left luma sample of the prediction block relative to the top-left luma sample of the picture (or slice). ¶0086; with respect to merge mode, a current video block inherits the motion information from another known (or knowable) video block. Motion vector prediction unit 43 may build a merge mode candidate list that includes several neighboring blocks in spatial and/or temporal directions as candidates for merge mode]. by using neighboring blocks spatially adjacent to the current block and neighboring blocks temporally adjacent to the current block [¶0028; motion vector can be spatially or temporally predicted. A spatially predicted motion vector is associated with available spatial blocks (a block of the same time instance). A temporally predicted motion vector is associated with available temporal blocks (a block of a different time instance). ¶0084; motion vector prediction unit 43 may build a motion vector predictor candidate list that includes several neighboring blocks in spatial and/or temporal directions as candidates for MVP. ¶0088; current block may be located in the same picture as the candidate block (e.g., spatially neighbor the candidate block), or may be located in another picture within the same view as the candidate block], each of the neighboring blocks spatially adjacent to the current block and the neighboring blocks temporally adjacent to the current block having motion information [¶0084; motion vector prediction unit 43 may build a motion vector predictor candidate list that includes several neighboring blocks in spatial and/or temporal directions as candidates for MVP. ¶0153; candidate block 122 spatially neighbors current block 126 in view component two (view_id 2). Candidate block 122 is inter predicted and includes motion vector 120. ¶0196; temporal motion vector 180 (mv) from a temporal motion vector predictor candidate block 182];
wherein the neighboring blocks temporally adjacent to the current block are derived based on a location of the current block [¶0088-¶0089; identify a temporal motion vector predictor candidate in a first view that refers to a block in a picture at another temporal location of the first view. According to aspects of this disclosure, motion vector prediction unit 43 may use the identified temporal motion vector predictor candidate to predict a motion vector associated with a current block in a second, different view. The candidate block (which includes the motion vector predictor candidate) and the current block may be co-located. ¶0153; candidate block 122 spatially neighbors current block 126 in view component two (view_id 2). Candidate block 122 is inter predicted and includes motion vector 120 that refers (or “points”) to a predictive block in view component zero (view_id 0)],
Specifically, as disclosed by Chen, generating merge candidates via a merge candidate list can be done in response to determining an inter-prediction mode for the current block. Chen additionally discloses that candidate blocks may be spatial neighbors located spatially adjacent to the block in the same picture or temporal neighbors located temporally adjacent to the current block. It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine claim 1 of US Patent No. 10,986,348 with the use of both spatial and temporal candidates as disclosed by Chen in order to consider both temporal and spatial neighbors in order to find the best predictor for a current block [Chen ¶0029-¶0030, ¶0106-¶0107, ¶0127-¶0141, ¶0084-¶0089, ¶0108-¶0123]. 
For these reasons, claim 1 of the instant invention is rendered obvious by the combination of claim 1 of US Patent No. 10,986,348 and Chen and is rejected under non-statutory double patenting.

In regard to claims 2-5, these claims are rejected as being dependent upon a previously rejected claim and claiming overlapping subject matter as the various dependents of US Patent No. 10,986,348.

In regard to claim 6, this claim is drawn to an encoding method performing an encoding process corresponding to the decoding method of claim 1 wherein as encoding and decoding methods are well known reciprocal processes, and claim 6 contains no limitations that differentiate from those of claim 1, claim 6 is rejected for the same reasons noted in the rejection of claim 1. 

In regard to claims 7-10, these claims are rejected as being dependent upon a previously rejected claim and claiming overlapping subject matter as the various dependents of US Patent No. 10,986,348.

In regard to claim 11, this claim is drawn to a non-transitory computer-readable medium storing a bitstream that performs the decoding method of claim 1 and is therefore rejected for the same reasons noted in the rejection of claim 1. 

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,412,231 in view of Chen et al. (US 2012/0269270) (hereinafter Chen). 

In regard to claim 1, 
Instant Application
US Patent No. 11,412,231
1. A method for decoding a video signal, the method comprising:
1. A method for decoding a video signal, the method comprising:
determining a prediction mode for a current block as an inter prediction mode;
determining a prediction mode for a current block as an inter prediction mode;
generating, based on the determination, a merge candidate list of the current block by using neighboring blocks spatially adjacent to the current block and neighboring blocks temporally adjacent to the current block, each of the neighboring blocks spatially adjacent to the current block and the neighboring blocks temporally adjacent to the current block having motion information;
generating, based on the determination, a merge candidate list of the current block by using neighboring blocks spatially adjacent to the current block and neighboring blocks temporally adjacent to the current block, each of the neighboring blocks spatially adjacent to the current block and the neighboring blocks temporally adjacent to the current block having motion information;
deriving, based on a merge index, motion information of a current block from the merge candidate list, the merge index specifying a merge candidate included in the merge candidate list;
deriving, based on a merge index, motion information of a current block from the merge candidate list, the merge index specifying a merge candidate included in the merge candidate list;
generating a prediction block for the current block based on the derived motion information;
generating a prediction block for the current block based on the derived motion information;

obtaining a residual block for the current block by decoding an input bitstream;

generating a reconstruction block for the current block by adding the residual block to the prediction block; and

applying in-loop filter on the reconstruction block, wherein the in-loop filter is at least one of a deblocking filter and an SAO (Sample Adaptive Offset) filter,
wherein the neighboring blocks temporally adjacent to the current block are derived based on a location of the current block, wherein the derived motion information includes prediction direction information and both of L0 motion information and L1 motion information,
wherein the derived motion information includes prediction direction information and both of L0 motion information and L1 motion information,,
wherein, when the prediction direction information of the current block indicates a bi-prediction and a size of the current block is smaller than a pre-determined size, the prediction direction information indicating the bi-prediction is changed to indicate a uni-prediction and the prediction block of the current block is generated by performing motion compensation based on only the L0 motion information among the L0 motion information and the L1 motion information,
wherein, when the prediction direction information of the current block indicates a bi-prediction and a size of the current block is smaller than a pre-determined size, the prediction direction information indicating the bi-prediction is changed to indicate a uni-prediction and the prediction block of the current block is generated by performing motion compensation based on only the L0 motion information among the L0 motion information and the L1 motion information,,
wherein, when the prediction direction information indicates the bi-prediction and the size of the current block is equal to or greater than the pre-determined size, the prediction direction information indicating the bi-prediction is not changed to indicate the uni-prediction and the prediction block of the current block is generated by performing the motion compensation based on both the L0 motion information and the L1 motion information.
wherein, when the prediction direction information indicates the bi-prediction and the size of the current block is equal to or greater than the pre-determined size, the prediction direction information indicating the bi-prediction is not changed to indicate the uni-prediction and the prediction block of the current block is generated by performing the motion compensation based on both the L0 motion information and the L1 motion information, and

wherein the pre-determined size is representative of one of 8×8, 16×16, or 32×32.


Although claim 1 of US Patent No. 11,412,231 does not disclose that the location of the current block determines the temporally spatial neighboring block. However, Chen discloses, 
wherein the neighboring blocks temporally adjacent to the current block are derived based on a location of the current block [¶0088-¶0089; identify a temporal motion vector predictor candidate in a first view that refers to a block in a picture at another temporal location of the first view. According to aspects of this disclosure, motion vector prediction unit 43 may use the identified temporal motion vector predictor candidate to predict a motion vector associated with a current block in a second, different view. The candidate block (which includes the motion vector predictor candidate) and the current block may be co-located. ¶0153; candidate block 122 spatially neighbors current block 126 in view component two (view_id 2). Candidate block 122 is inter predicted and includes motion vector 120 that refers (or “points”) to a predictive block in view component zero (view_id 0)],
Specifically, as disclosed by Chen, generating merge candidates via a merge candidate list can be done in response to determining an inter-prediction mode for the current block. Chen additionally discloses that candidate blocks may be spatial neighbors located spatially adjacent to the block in the same picture or temporal neighbors located temporally adjacent to the current block. It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine claim 1 of US Patent No. 11,412,231 with the deriving temporally adjacent neighboring blocks based on the current block location as disclosed by Chen in order to consider motion information of a co-located block, as this is likely a good predictor for the current block [Chen ¶0084-¶0089, ¶0108-¶0123]. 
For these reasons, claim 1 of the instant invention is rendered obvious by the combination of claim 1 of US Patent No. 11,412,231 and Chen and is rejected under non-statutory double patenting.

In regard to claims 2-5, these claims are rejected as being dependent upon a previously rejected claim and claiming overlapping subject matter as the various dependents of US Patent No. 11,412,231.


In regard to claim 6, this claim is drawn to an encoding method performing an encoding process corresponding to the decoding method of claim 1 wherein as encoding and decoding methods are well known reciprocal processes, and claim 6 contains no limitations that differentiate from those of claim 1, claim 6 is rejected for the same reasons noted in the rejection of claim 1. 

In regard to claims 7-10, these claims are rejected as being dependent upon a previously rejected claim and claiming overlapping subject matter as the various dependents of US Patent No. 11,412,231.

In regard to claim 11, this claim is drawn to a non-transitory computer-readable medium storing a bitstream that performs the decoding method of claim 1 and is therefore rejected for the same reasons noted in the rejection of claim 1. 

Allowable Subject Matter
No prior art rejections have provided for claims 1-11, as the subject matter appears to be allowable when considering the prior art. The subject matter is allowable for the same reasons noted in the various Notice of Allowances mailed in the parent applications. A Terminal Disclaimer will be sufficient in overcoming the non-statutory double patenting rejections noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        November 14, 2022